AP-76,580
                                                                         COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                      Transmitted 10/23/2015 12:00:28 PM
                                                                         Accepted 10/26/2015 7:54:48 AM
                              LA\Xr OFFICE OF A11Y 11ARTIN                                ABEL ACOSTA
                                                                                                  CLERK
                    202 TRAVIS ST. SUITE 300 HOUSTON, TEXAS 77002
                          FAX 1.866.906.3745 PH. 713.320.3525
                              Ai\:[Yj\fARTINLAW@GMAIL.COM




                                Friday, October 23, 2015

Abel Acosta                                                             October 26, 2015
Clerk of the Court
Texas Court of Court of Criminal Appeals
P.O. Box 12308
Austin, Texas 78711
*via electronic filing*

Re: Albert James Turner v. The State of Texas
CCA No. AP-76,580
Trial Court Case No. 54233

Dear Mr. Acosta:

      Pursuant to the attached Order on Defense Counsel's Motion to Withdraw and
Substitute Counsel, I am giving notice of my appearance as counsel for Albert James
Turner, the appellant in the above referenced case.

      I am a member in good standing with the Texas State Bar and on the Second
Administrative Judicial Region list of attorneys approved to handle appeals in death
penalty cases.


                                                           Is/Amy Martin
                                                           AMY MARTIN
                                                           TBN: 24041402
                                                           202 Travis St., Suite 300
                                                           Houston, Texas 77002
                                                           (713) 320-3525

cc: Fort Bend County Assistant District Attorney Gail McConnell via e-mail at
Gail.McConnell@fortbendycountytx.gov
OCT-23-2015 FRI 11:12 AM                                          FAX NO.                             P. 05

                                   ....   '




      •                                                                        10-DCA-0~1!33
                                                                               OhD~R
                                                                               011ior



                                          CAUSE NO. IO-DCR"054233



          THE STATE OF TEXAS                        §             IN THE DISTRICT COURT OF

          v.                                        §             FORT BEND COUNTY, TEXAS

          ALBERT JAMES TURNER                       §             268TH     JUDICIAL DISTRICT



                  ORDER ON DEFENSE COUNSEL'S MOTION TO WITHDRAW
                              AND SUBSTJTUTE COUNSEL


               On September   J :il, 2\l IS came to be heard Defense Counsel's Motion to Withdraw
       and Substitute Counsel, after considering same and hearing the arguments of counsel, if any,

       this Court is of the opinion that said Motion is hereby:


               __
                L_oRANTED



               _ _DENIED